Schnader, Attorney General,
— We have your request to be advised whether a court of quarter sessions which has sentenced a woman to the State Industrial Home for Women has the power to order the woman transferred from the Industrial Home for Women to the county jail of the county in which she was convicted.
Prior to the effective date of the Act of June 22, 1931, P. L. 859, women were sentenced to the State Industrial Home for Women under section fifteen of the Act of July 25,1913, P. L. 1311, as amended by the Act of May 14,1925, P. L. 697.
This section provided that all women under twenty-five years of age must be sentenced to confinement in the State Industrial Home for Women without term; and, in the case of women over twenty-five years of age, sentences were required to be as provided by the so-called “Ludlow Act.”
Women sentenced when less than twenty-five years of age could not be confined longer than three years in the State Industrial Home for Women, unless the maximum term for the crime of which the prisoner was convicted exceeded that period, in which event they could be confined or confined and paroled for the period of the maximum sentence for such crime. Women sentenced when more than twenty-five years of age could be paroled at the end of the minimum sentence.
The only provision for transferring inmates from the State Industrial Home for Women to another institution is that contained in section seventeen of the Act of July 25,1913, P. L. 1311, as amended by the Act of May 14, 1925, P. L. 697. By that section, the Department of Welfare is authorized, in proper cases, to transfer inmates to the Laurelton State Village.
There is no statute on the books which gives to the court of quarter sessions, or any other agency, the general right to transfer inmates of the State Industrial Home for Women to other penal institutions. Without such statutory authority, such transfers cannot be made.
Accordingly, we advise you that the court of quarter sessions which sentences a woman to the State Industrial Home for Women does not have authority to transfer her from that institution to the county prison of the county in which sentence was imposed. . Prom C. P. Acidaros, Harrisburg, Pa. -